Citation Nr: 0902341	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased rating for carpal tunnel 
syndrome of the right upper extremity, currently evaluated as 
10 percent disabling.  

2.	Entitlement to an increased rating for carpal tunnel 
syndrome of the left upper extremity, currently evaluated as 
10 percent disabling.  

3.	Entitlement to an increased rating for cervical strain, 
currently evaluated as 20 percent disabling.  

4.	Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearings is of record.

The issues of increased evaluations for cervical and 
lumbosacral strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Carpal tunnel syndrome of the right upper extremity is 
manifested by slight hypothenar atrophy, paresthesia of the 
right hand, decreased pinprick sensation of the hand and in 
the median nerve distribution, a positive Tinel sign and 
positive Phalen sign and is productive of no more than mild 
incomplete paralysis.  

2.	Carpal tunnel syndrome of the left upper extremity is 
manifested by slight hypothenar atrophy, decreased pinprick 
sensation of the hand and in the median nerve distribution, a 
positive Tinel sign and positive Phalen sign and is 
productive of no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome of the right upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8515 (2008).  

2.	The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome of the left upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8515 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in April 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
effective dates; however, as the decision herein denies each 
of the claims herein decided, no effective date is being, or 
is to be, assigned; thus, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.  Regarding the Vazquez-Flores notice 
requirements, in its April 2003 letter, the RO listed 
examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  To the extent that the RO did not 
otherwise comply with the Vazquez-Flores notice requirements, 
the veteran's testimony at his hearing at the RO in May 2005, 
including a discussion as to the impact of the worsening of 
his disability on his employment and daily life, and why 
ratings higher than those assigned under VA's rating schedule 
were warranted.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant." 
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral carpal tunnel 
syndrome warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's carpal tunnel syndrome is rated on the basis of 
incomplete paralysis of the median nerve.  For mild 
incomplete paralysis of either a major or minor extremity, a 
10 percent rating is warranted; moderate incomplete paralysis 
warrants a 20 percent rating for a minor extremity and 30 
percent for a major extremity.  38 C.F.R. § 4.124a, Code 
8515.  

The Board has reviewed the evidence of record regarding the 
veteran's bilateral carpal tunnel syndrome.  This primarily 
includes the findings of VA compensation examinations dated 
in April 2003 and December 2004, VA outpatient treatment 
records dated from 2001 to 2003 and the veteran's testimony 
at a hearing at the RO in May 2005.  After careful review of 
the record, it is determined that there is no basis for an 
increased evaluation for the carpal tunnel syndrome of either 
of the veteran's upper extremities.  In this regard, an 
examination was conducted by VA in April 2003.  At that time, 
the veteran complained of occasional sharp pain in the wrist 
every day.  He stated that this interfered with his ability 
to use his hands.  There was paresthesia of the fingers of 
both hands.  On examination he wore a brace on his right 
wrist, but had no difficulty undressing.  There was 
hypesthesia of the volar aspect of the right first, fourth 
and fifth fingers and hypesthesia on the dorsum of the distal 
phalanges of the right second, third, fourth and fifth 
fingers.  There was hypesthesia of the left second third, 
fourth and fifth fingers on the volar surface and hypesthesia 
on the dorsum of the distal phalanges of the left second, 
third, fourth, and fifth fingers.  Tinel signs were negative 
at both wrists.  Phalen signs were also negative at both 
wrists.  There was no tenderness or swelling of either wrist.  
Range of motion of each wrist was 65 degrees dorsiflexion, 65 
degrees volar flexion, 35 degrees ulnar deviation, and 20 
degrees radial deviation.  There was no pain on wrist motion.  
The diagnosis was that the physical examination was not 
consistent with carpal tunnel syndrome.  

A peripheral nerve examination was conducted by VA in 
December 2004.  At that time, the veteran reported having 
been diagnosed as having carpal tunnel syndrome for which he 
had been given neutral hand splints.  Slight hypothenal 
atrophy was noted in both hands.  Sensation to pinprick was 
diminished in the right hand in the distribution of C6-C7.  
There was decreased pinprick sensation noted on both hands in 
the median nerve distribution.  Tinel's sign was positive on 
both wrists, the right more than the left.  Phalen's sign was 
also positive.  The diagnosis was bilateral carpal tunnel 
syndrome.  

Although there was some question as to the diagnosis of 
carpal tunnel syndrome at the time the veteran was examined 
in 2003, he has been service connected for this disorder and 
it was confirmed on examination in December 2004.  At that 
time, the disability was manifested by slight hypothenar 
atrophy of each hand, paresthesia of the right hand, 
decreased pinprick sensation of both hands and in the median 
nerve distribution, and a positive Tinel sign and positive 
Phalen sign in each upper extremity.  While clearly 
troublesome, these symptoms do not approach manifestations of 
more than mild incomplete paralysis.  It is not demonstrated 
that the veteran had difficulty using his hands such as 
difficulty dressing and undressing.  Under these 
circumstances, an increased rating for either upper extremity 
is not warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for carpal tunnel syndrome of the right 
upper extremity is denied.  

An increased rating for carpal tunnel syndrome of the left 
upper extremity is denied.  


REMAND

The veteran is also seeking increased evaluations for his 
service connected cervical and lumbar spine strains.  The 
record includes statements from his private chiropractor to 
the effect that he has been receiving weekly therapy since 
August 2001.  While statements regarding the veteran's care 
have been received, the actual treatment records have not 
been associated with the claims folder and should be 
obtained.  In addition, it is noted that the most recent 
compensation examination of record dates from December 2004 
and is now over four years old.  The VA duty to assist 
includes obtaining all private and governmental records, and, 
when indicated by the circumstances of the case, ordering a 
medical examination.  38 U.S.C.A. § 5107(a)( West 2002); 
38 C.F.R. § 3.159, (2008); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Talbert v. Brown, 7 Vet. App. 352 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
treatment records from the veteran's 
private chiropractor.  

2.  The veteran should be scheduled for 
VA orthopedic examination to determine 
the current severity of his cervical and 
lumbosacral spine disorders.  The 
veteran's claims folder must be made 
available to the VA examiner for review 
in connection with the examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the veteran's 
service-connected disorders and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


